Exhibit 12.1 REX ENERGY CORPORATION STATEMENT OF COMPUTATION OF RATIOS OF EARNINGS TO COMBINEDFIXED CHARGES AND PREFERRED STOCK DIVIDENDS Years ended December 31, (in thousands, except ratios) Computation of earnings (loss): Income (loss) from continuing operations before income tax $ $ ) $ $ $ Add: Fixed charges Add: Equity method investment loss — Less: Capitalized interest Less: Preferred Stock dividend requirements — — Earnings (loss) $ Computation of fixed charges: Interest expense $ Add: Amortization of premium (discount) on Senior Notes, net Add: Capitalized interest Add: Amortized loan costs Add: Preferred Stock dividend requirements — — Fixed charges, as defined $ Ratio of earnings (loss) to fixed charges and preferred stock dividends — — 1.1x 7.9x Due to our net losses for the years ended December31, 2016 and 2015, the coverage ratio for each of these periods was less than 1:1. To achieve a coverage ratio of 1:1, we would have needed additional earnings of approximately $203.0 million and $363.7 million for the years ended December31, 2016 and 2015, respectively.
